     Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 1 of 39



               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

MI FAMILIA VOTA, TEXAS STATE
CONFERENCE OF THE NATIONAL
ASSOCIATION FOR THE
ADVANCEMENT OF COLORED
PEOPLE, MICAELA RODRIGUEZ AND
GUADALUPE TORRES,
           Plaintiffs,                     Civil Action No. 5:20-cv-00830

v.

GREG ABBOTT, GOVERNOR OF TEXAS;
AND RUTH HUGHS, TEXAS SECRETARY
OF STATE,
          Defendants.



               DEFENDANTS’ RESPONSE TO PLAINTIFFS’
               MOTION FOR PRELIMINARY INJUNCTION
                 Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 2 of 39



                                                               TABLE OF CONTENTS
TABLE OF CONTENTS ........................................................................................................................................ ii
INTRODUCTION .................................................................................................................................................. 1
BACKGROUND .................................................................................................................................................... 2
            I.           Texas’s Efforts to Combat COVID-19............................................................................... 2
            II.          Millions of Texans Are Voting ............................................................................................. 4
            III.         Procedural History.................................................................................................................. 7
ARGUMENT ......................................................................................................................................................... 8
     I.        This Court Should Not Alter Election Rules When the Election Is Already
               Underway ................................................................................................................................. 8
                                     Changing the Rules Halfway Through an Election Would Harm
                                     Voters.......................................................................................................................... 9
                                     A Last-Minute Injunction Would Undermine Election
                                     Administration .........................................................................................................11
            II.          Plaintiffs Lack Standing .......................................................................................................12
                                     Plaintiff Torres Lacks Standing .............................................................................13
                                     Organizational Plaintiffs Do Not Have Associational Standing ......................16
                                     Organizational Plaintiffs Do Not Have Organizational Standing ...................18
                                     Plaintiffs’ Injuries Are Not Traceable to or Redressable By
                                     Defendants ...............................................................................................................21
            III.         Plaintiffs’ Cannot Establish a Violation of the Voting Rights Act................................24
                                     GA-29 Does Not Violate the Voting Rights Act ...............................................24
                                     1.           Section 2 Does Not Require Texas to Limit Voting ............................24
                                     2.           GA-29 Does Not Deny or Abridge the Right to Vote ........................25
                                     3.           GA-29 Does Not Discriminate on Account of Race ..........................26
                                     Requiring Texas to Mandate Masks Would Be Unconstitutional ....................30
                                     Plaintiffs Do Not Have a Private Cause of Action ............................................33
            IV.          Any Relief Must Be Limited to Plaintiffs with Standing.................................................35
            V.           The Court should stay any injunction that it grants ........................................................36
CONCLUSION ....................................................................................................................................................36
CERTIFICATE OF SERVICE ...............................................................................................................................37




                                                                                 ii
          Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 3 of 39



                                            INTRODUCTION

        Two-thirds of the way through an in-person voting period that has generated record voter

turnout, Plaintiffs ask this Court to impose a requirement on voters that has been almost uniformly

rejected at polling places around the country. The majority of States do not condition the right to vote

on wearing a mask. Seventeen States have no statewide mask mandate. Of the thirty-three States that

do, almost all have exemptions for voters casting in-person ballots at polling places. States across the

country from California to North Carolina and Arkansas to Michigan recognize that they should not

impose the requirement that Plaintiffs seek from this Court.

        The timing of Plaintiffs’ request makes it more egregious. Plaintiffs’ original motion for a

preliminary injunction, filed in August, did not raise their Voting Rights Act claim. Now, based on

this once-neglected claim, Plaintiffs ask this Court to take the extraordinary step of changing the rules

after 6.9 million Texans have already cast their ballots, more than 6 million in person. Texas is on

track to smash its prior turnout record, even during the pandemic and in counties with large minority

populations.

        The officials charged with administering Texas’s elections are unanimous: if courts change the

rules now, it will cause voter confusion and tax resources that are already stretched thin. That is the

precise result that the U.S. Supreme Court cautioned against in Purcell v. Gonzales, 549 U.S. 1, 4-5 (2006)

(per curiam). Even a month ago, the Fifth Circuit stayed a preliminary injunction that changed the

rules too close to the 2020 general election. Tex. Alliance for Retired Ams. v. Hughs, No. 20-40643, 2020

WL 5816887, at *1 (5th Cir. 2020) (per curiam). And it has consistently done so ever since. See

Richardson v. Texas Sec’y of State, No. 20-50774, 2020 WL 6127721 (5th Cir. Oct. 19, 2020); Tex. League

of United Latin Am. Citizens v. Hughs, No. 20-50867, 2020 WL 6023310 (5th Cir. Oct. 12, 2020).

        The scope and timing of Plaintiffs’ request is reason alone to deny their motion for preliminary

injunction. In addition, Plaintiffs lack standing to pursue their one remaining claim, and that claim



                                                    1
          Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 4 of 39



fails on its merits as well. Defendants respectfully request that the Court deny Plaintiffs’ motion for

preliminary injunction.

                                               BACKGROUND

I.      Texas’s Efforts to Combat COVID-19

        “Governor Abbott has taken unprecedented steps in the wake of COVID-19 to expand voting

opportunities generally, and mail-in voting options specifically.” Tex. LULAC v. Hughs, No. 20-50867,

2020 WL 6023310, at *5 n.7 (5th Cir. Oct. 12, 2020). Using the emergency powers granted by the

Texas Disaster Act, the Governor has expanded the early voting period and vote-by-mail delivery

options. See Ex. 1 ¶ 5, Ex. 6 at 3; Ex. 7 at 3, Ex. 8 at 4. The Secretary has issued “recommended health

protocols” for both voters and local election officials. See generally Ex. 9, Ex. 10; see also Ex. 1 ¶ 9. The

local election officials who operate polling places have instituted numerous safety precautions,

including sanitizing surfaces and promoting social distancing. See, e.g., Ex. 11, Ex. 12.

        But Plaintiffs complain about one thing Defendants have not done: mandate that all Texans

entering a polling place wear a mask. Pursuant to Executive Order GA-29, “wear[ing] a face covering”

is required in certain instances, but that requirement does not apply across the board. Ex. 23 at 3. For

example, it does not apply when one is “seated at a restaurant to eat or drink,” when one is engaged

in religious worship, or when one “is giving a speech.” Id. ¶¶ 3, 9–10. Indeed, GA-29 does not apply

at all in 35 counties that meet certain health criteria. See id. ¶ 11; Ex. 1 ¶ 4; Ex. 31. Plaintiffs focus their

fire on the exemption for “any person who is voting, assisting a voter, serving as a poll watcher, or

actively administering an election.” Ex. 23 at 3 ¶ 8. According to Plaintiffs, that GA-29 “strongly

encouraged” “wearing a face covering” in polling places is not enough. Id.

        By refusing to impose a new limitation on voting, GA-29 implements a nearly nationwide

consensus. The majority of States do not require a mask to vote. See generally Ex. 22. Seventeen States




                                                       2
           Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 5 of 39



have no statewide mask mandate at all. 1 Two States vote entirely by mail. Four States (including Texas)

have explicitly exempted voters from their mask mandates. See Ex. 23 at 3 ¶ 8; Ex. 24 at 3; Ex. 27 at

4; Ex. 32 at 3. And twenty have issued statements that declare their statewide mandates will not be

enforced on voters attempting to cast a ballot in person without a mask. See, e.g., Ex. 25 at 4, Ex. 26 at

4, Ex. 28 at 2; Ex. 30 at 1. Only six states and the District of Columbia require mask-less voters to use

some alternative voting method, but even they do not turn away voters. See, e.g., Ex. 29. 2




         Arkansas’s mask mandate is almost identical to Texas’s. See Ex. 24. It exempts all “[p]ersons

voting, assisting voters, serving as poll watchers, or actively performing election administration duties;

however, face coverings are strongly encouraged.” Id. at 3. Other States are following suit. The

California Secretary of State, for example, advises that elections workers must not turn a voter away


1 See Ballotpedia, State-level mask requirements in response to the coronavirus (COVID-19) pandemic, (updated Oct. 19,

2020), https://ballotpedia.org/State-level_mask_requirements_in_response_to_the_coronavirus_(COVID-19)_pandem
ic,2020#Orders_by_state; Littler Mendelson, Facing Your Face Mask Duties – A List of Statewide Orders (Oct. 23, 2020),
https://www.littler.com/publication-press/publication/facing-your-face-mask-duties-list-statewide-orders.
2 The chart is based on data from numerous sources, all of which are detailed in Exhibit 22.




                                                          3
             Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 6 of 39



for not having a mask because the right to vote takes precedence and because confrontation may lead

to intense conversation and shouting which increases the risk of spreading COVID-19. Ex. 25 at 4.

II.      Millions of Texans Are Voting

         With more than 6 million in-person ballots cast so far, Texas is on pace for record levels of

voter turnout. See Ex. 1 ¶¶ 12–13. 3 That includes minority voters. In the five counties with the highest

concentration of Hispanic residents out of the fifteen most populous counties in Texas, turnout is

already nearing or exceeding total early turnout from 2016, even though a week of early voting

remains. 4




         Despite this data, Plaintiffs claim minority voters are deterred from voting because no one has

mandated the wearing of masks in polling places. First, Plaintiffs offer Robert Stein—an expert in,

among other things, “elections,” “severe weather events,” and “home weatherization programs”—to


3 See Election Information & Turnout Data, November 03, 2020 GENERAL ELECTION, Cumulative Totals Thru Close
of Business October 23, 2020, available at https://earlyvoting.texas-election.com/Elections/getElectionDetails.do.
4 The chart is based on data from Texas Secretary of State Early Voting - November 4, 2016,

https://www.sos.texas.gov/elections/earlyvoting/2016/nov4.shtml, and Texas Secretary of State Early Voting - October
22, 2020, https://earlyvoting.texas-election.com/Elections/getEVDetails.do. To see the demographic information for the
listed counties, see U.S. Census Bureau, https://www.census.gov/quickfacts/fact/table/elpasocountytexas,nueces
countytexas,bexarcountytexas,cameroncountytexas,hidalgocountytexas/RHI725219. See Ex. 19, Ex. 20, Ex. 21.


                                                          4
          Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 7 of 39



establish that Texas voters are concerned about COVID-19 and voting safety. ECF 53-5, Ex. 4 at 3.

This Court should disregard Stein’s opinion. For a survey to be valid, “the persons interviewed must

adequately represent the opinions which are relevant to the litigation.” Amstar Corp. v. Domino’s Pizza,

Inc., 615 F.2d 252, 264 (5th Cir. 1980). Stein’s survey fails to consider any voter outside of Harris

County. ECF 53-5, Ex. 4 at 3. And even within Harris County, Stein admits that he had “a significant

under sample of African-American voters.” Id. at 4.

        Second, Plaintiffs offer Catherine Troisi, who has served as a witness for multiple Plaintiffs’

groups seeking sought voting changes prior to the November 3, 2020 election due to COVID-19.

Troisi is, an epidemiologist not a medical doctor, provides mostly general information about COVID-

19, but fails to address the effect (if any) of a mask mandate on the likelihood of becoming infected

with the coronavirus during in-person voting voter turnout, and offers little analysis of polling

locations in Texas or health policies already implemented at those locations. See ECF 53-3.

        For example, Troisi’s report, citing CDC guidance, lists factors that can lower risk the risk of

infection at election polling settings which she notes includes locations that include “a wide variety

of voting options,” “longer voting periods (more days and more hours),” and “any other feasible

options for reducing the number of voters who congregate indoors in polling places at the same time”.

ECF 53-3 ¶ 26. And while Troisi, cites the above factors as virus transmission mitigation factors, she

neither acknowledge the multitude of voting options available for Texas voters nor does she analyze

protocols already in place at polling locations in Texas. See generally Ex. 9, Ex. 10, Ex 11.

        Indeed, several proclamations issued by Governor Abbott have expanded voting

opportunities for early voting statewide and earlier ballot delivery in Texas including proclamations

that expanded voting opportunities beyond those provided for by the Texas Election Code. Ex. 1

¶¶ 5-6. In fact, he July 27, 2020 and October 1, 2020 proclamations suspended sections of the Texas

Election Code to allow an entire additional week for early in-person voting and extended the time



                                                    5
            Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 8 of 39



period for in-person delivery of marked mail ballots from election day by over forty days. Ex. 7, Ex. 8;

see also Ex. 1 ¶ 5. Nor does Troisi account for the fact that the two groups most likely to have adverse

health outcomes, the elderly and individuals with preconditions, already have the opportunity under

Texas law to vote by mail and avoid in-person voting, if they so choose. See Tex. Elec. Code §§ 82.002,

82.003; In re State, 602 S.W.3d 549, 560 (Tex. 2020). In short, Troisi does not acknowledge nor analyze

the facts on the ground at Texas polling places, the existing policies that expand the “wide variety of

voting options”, that by her own admission would act to reduce the number of voters who congregate

indoors in polling places at the same time. ECF 53-3 ¶ 26.

         Additionally, with respect to her conclusions about disparities seen in severe outcomes from

COVID-19, Dr. Troisi cites primarily nationwide rather than Texas specific statistics, ECF 53-3 ¶¶ 14-

16, and the Texas-based data she does use is, by her own admission, of limited value. Id. ¶ 17. Dr.

Troisi, admits, her limited analysis “can’t make valid comparisons based on who is getting infected.”

Id. ¶ 17. According to Troisi only 6% of reported cases in Texas indicate racial and/or ethnic

background of the patient, which precludes a true apples-to- apples comparison. 5 Id. Finally, Plaintiffs’

focus on “over-representation in deaths” and “disparity in outcomes” are statistically misleading. ECF

55 at 20; ECF 53-3 ¶ 17. Troisi does not address the fact that the vast majority of individuals survive

COVID-19. According to one study, the survival rate of individuals over age-60 was 98.20% and for

individuals under 40-years old, it was 99.99%. 6

         Finally, Troisi does not mention that over 6.9 million Texans have already cast their ballots in

this election, and over 6 million of those voters voted in person. Nor does she acknowledge that Texas

is on track to smash its prior turnout record in this election, even during the pandemic, and even in


5
    Texas Department of Health Services, COVID-19 Dashboard, Completed Case Investigations,
https://txdshs.maps.arcgis.com/apps/opsdashboard/index.html#/ed483ecd702b4298ab01e8b9cafc8b83.
6
  Justin Blackburn, et al., Infection Fatality Ratios for COVID-19 Among Noninstitutionalized Persons 12 and Older: Results of a
Random-Sample Prevalence Study (Sept. 2, 2020), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7505013/ (last visited
Oct. 21, 2020)


                                                               6
          Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 9 of 39



counties with large minority populations. Ex. 1 ¶ 13; see also Ex. 19, Ex. 20, Ex. 21. Texas voters are

voting in record number, further underscoring the effectiveness of state and local safety precautions,

as demonstrated by their record-breaking turnout in this election.

III.    Procedural History

        This Court previously granted Defendants’ motions to dismiss for lack of subject-matter

jurisdiction. See Mi Familia Vota v. Abbott, No. SA-20-cv-830-JKP, 2020 WL 5366291, at *1 (W.D. Tex.

Sept. 7, 2020). The Fifth Circuit affirmed the dismissal of Plaintiffs’ constitutional claims. Sovereign

immunity barred those claims because any “injunction must be directed to those who have the

authority to enforce” the challenged laws. Mi Familia Vota v. Abbott, No. 20-50793, 2020 WL 6058290,

at *5 (5th Cir. Oct. 14, 2020). “In the present case, that would be county or other local officials,” not

the Governor or the Secretary. Id.

        The court remanded Plaintiffs’ VRA claim because of circuit precedent holding that the VRA

abrogates sovereign immunity, see id., but it did not remand the entire claim. The court recognized that

“[m]uch of the relief sought by the Plaintiffs to remedy the alleged Voting Rights Act injuries . . . is

beyond the power of a court to grant.” Id. at *6. Courts cannot “order state officials to promulgate

legislation, regulations or executive orders.” Id. Moreover, the court was “mindful of the Supreme

Court's repeated admonishment that ‘lower federal courts should ordinarily not alter the election rules

on the eve of an election.’” Id. at *7 (quoting Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S.

Ct. 1205, 1207 (2020)). With these considerations in mind, the court concluded that “remand[ing] the

Voting Rights Act claim for plenary consideration with regard to the November 2020 election” would

be “futile.” Id.

        The Fifth Circuit did identify “a possible exception” though. Id. (emphasis added). It remanded

Plaintiffs’ challenge to the exemption of polling places from GA-29’s mask requirement. The court

expressly described a few of the relevant issues on remand: whether the exemption “violated section



                                                   7
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 10 of 39



2 of the Voting Rights Act,” whether the Court could “redress the injuries the Plaintiffs have alleged”

by “excis[ing] that provision,” and whether granting relief would “materially or substantially affect the

ongoing election.” Id.

        Plaintiffs moved for a preliminary injunction. See ECF 53; ECF 62. Defendants oppose.

                                               ARGUMENT

I.      This Court Should Not Alter Election Rules When the Election Is Already Underway

        The Supreme Court has “repeatedly emphasized that lower federal courts should ordinarily

not alter the election rules on the eve of an election.” Republican Nat’l Comm. v. Democratic Nat’l Comm.,

140 S. Ct. 1205, 1207 (2020). “Time and time again over the past several years, the Supreme Court has

stayed lower court orders that change election rules on the eve of an election.” Tex. Alliance for Retired

Ams. v. Hughs, No. 20-40643, 2020 WL 5816887, at *1 (5th Cir. 2020) (per curiam). For example, in

Purcell v. Gonzalez, the Supreme Court refused to alter the election rules concerning voter identification

procedures several weeks before an election. 549 U.S. 1, 4-5 (2006) (per curiam). “Court orders

affecting elections, especially conflicting orders, can themselves result in voter confusion and

consequent incentive to remain away from the polls. As an election draws closer, that risk will

increase.” Id. And just three days ago, the Supreme Court stayed yet another election-related

injunction. See Merrill v. People First of Ala., No. 20A67 (U.S. Oct. 21, 2020).

        “The principle from these cases is clear: court changes of election laws close in time to the

election are strongly disfavored.” Tex. Alliance for Retired Ams., 2020 WL 5816887, at *2. The Fifth

Circuit has repeatedly “stayed orders changing election laws when an election is imminent.” Id. Indeed,

it has consistently stayed every injunction altering Texas’s election rules in 2020. See Richardson v. Texas

Sec’y of State, No. 20-50774, 2020 WL 6127721 (5th Cir. Oct. 19, 2020) (staying injunction regarding

signature verification of mail-in ballots); Tex. Alliance for Retired Ams., 2020 WL 5816887 (staying

injunction regarding repeal of straight ticket voting); Tex. League of United Latin Am. Citizens v. Hughs,



                                                     8
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 11 of 39



No. 20-50867, 2020 WL 6023310 (5th Cir. Oct. 12, 2020) (staying injunction regarding locations for

delivery of mail-in ballots); Tex. Democratic Party v. Abbott, 961 F.3d 389 (5th Cir. 2020) (staying

injunction regarding eligibility to vote by mail).

        In Veasey v. Perry, another Voting Rights Act case, the district court enjoined enforcement of

Texas’s voter-identification requirement “just nine days before early voting beg[an] and just 24 days

before Election Day.” See 769 F.3d 890, 891 (5th Cir. 2014). The Fifth Circuit stayed that injunction

because “the district court erred in applying the injunction to this fast-approaching election cycle.” Id.

at 895. The court was troubled by the fact that the injunction “virtually guaranteed” “inconsistent

treatment of voters,” which “raises a significant constitutional concern.” Id. at 894.

        Those concerns are even more pressing here. The hearing on Plaintiffs’ motion is scheduled

for 13 days after early voting began and only 8 days before Election Day. See ECF 57. As a result,

inconsistent treatment of voters is not “virtually guaranteed” but literally guaranteed. Millions upon

millions of Texans have already voted under the existing rules. Changing those rules now would result

in the same inconsistent treatment that the Fifth Circuit called “a significant constitutional concern.”

See Ex. 2 ¶ 6.

        Moreover, a new judicially-imposed mask mandate would inevitably confuse voters, disrupt

local administration of the election, and inject further chaos into an already tense election. “Changing

the rules now would be shipwreck.” Ex. 4 ¶ 3. This is precisely the danger that the Supreme Court’s

Purcell precedent guards against.

                 Court-Ordered Changes Halfway Through an Election Would Harm Voters

        Since Governor Abbott’s Executive Order went into effect on July 3, 2020, the Secretary of

State has waged a public information campaign about the implementation of recommended public

health protocols to keep voters safe. See Ex. 1 ¶ 9. Many of the 254 counties across Texas have engaged

in similar educational campaigns, informing Texans that masks are encouraged but not required at



                                                     9
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 12 of 39



voting locations. See, e.g., Ex. 2 ¶ 4 (stating that the county “significant time and effort to educate

voters and poll workers”), Ex. 5 at 5 (explaining the “significant efforts” undertaken to inform voters

about the rules). Now, months later and two-thirds of the way through early voting, Plaintiffs’ urge

this Court to change the rules.

        First, election officials could not possibly inform voters of the requirement in time to

effectively implement a new mask-requirement. See Ex. 2 ¶ 6, Ex. 3 ¶ 8. More than 6.9 million

registered Texans have already cast ballots, and more than 6 million have done so in person. 7 Many

more are no doubt planning to vote soon. As the Hays County Elections Administrator explained, if

the Court ordered changes to the election rules, it would “take[] time to communicate those changes

and make sure the voters are aware of them.” Ex. 5 at 5. In this case, there is no time to effectively

disseminate the information regarding a rule change, especially because many voters are already aware

of the current rule. If an injunction issued now, in the middle of the election, local county election

officials “would have to attempt to re-educate voters on the new requirement. It is virtually certain

that messaging would not reach some voters at this late stage in the election.” Ex. 5 at 5.

        Second, even assuming the Secretary of State and local county election officials can inform

some voters of the rule change, the last-second reversal would result in widespread voter confusion.

See Ex. 3 ¶ 8; Ex. 5 ¶ 5. For months, Texas voters have been told that masks are encouraged but not

required at the polls. See Ex. 3 ¶ 8, Ex. 5 ¶ 5. Voters know the masking requirement in GA-29 and its

exceptions. Now, after two weeks of early voting and with only seven days left in the early voting

period, all remaining voters would receive conflicting information. Ex. 5 ¶ 5 (emphasizing how “voters

would be confused by the conflicting messages”). And the local election administrators would be ill-

equipped to alleviate the voter confusion, themselves having only recently become aware of a new,



7See Election Information & Turnout Data, November 03, 2020 GENERAL ELECTION, Cumulative Totals Thru Close
of Business October 23, 2020, available at https://earlyvoting.texas-election.com/Elections/getEVDetails.do.


                                                    10
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 13 of 39



court-ordered requirement. Ex. 2 ¶ 6 (stating poll watchers would need to be train “on how to deal

with upset or disruptive voters”). As the Supreme Court recognized in Purcell, this kind of “voter

confusion” creates an “incentive to remain away from the polls.” 549 U.S. at 4–5. That concern is

even more serious here since the election is already underway.

                A Last-Minute Injunction Would Undermine Election Administration

        In addition to voter confusion, the Plaintiffs’ requested injunction would also disturb local

administration of the ongoing election. “[A]ny change now to the voting process would be detrimental

to [local election officials’] ability to allocate [their] limited resources to administer this unprecedented

election.” Ex. 2 ¶ 7.

        Local election officials have been working tirelessly for months to ensure the November 2020

election runs smoothly. They have been training and educating poll workers on the recommended

health protocols. See, e.g., Ex. 2 ¶ 6. A last-minute injunction would require local election officials to

divert their already scarce resources to retraining poll workers on the new mask requirement. See Ex.

1 ¶ 10; Ex. 5 ¶ 6. And such training would not be trivial. It would require much “more than just

informing [poll workers] of the new mask requirement.” Ex. 5 ¶ 6. At the very least, it would require

teaching poll workers how to police the mask requirement and instructing these same poll workers on

de-escalation techniques in the event a voter refuses to comply with the new mask mandate. Ex. 3 ¶ 9

(expressing confusion on “who would enforce such a mandate” and how); Ex. 2 ¶ 6 (explaining how

“a change implemented now, would cause some voters who are not aware of the newly implemented

rules to become angry and confused and could cause some voters to become disruptive”). It would

also require training regarding any exceptions to a new mandate, such as an exception for voters with

medical reasons for not wearing a mask. Ex. 1 ¶ 11.

                                             *       *        *




                                                     11
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 14 of 39



        Both the Supreme Court and the Fifth Circuit have repeatedly rejected attempts to rewrite

election rules on the eve of an election. This alone is enough to demonstrate that Plaintiffs are not

likely to succeed on the merits. See Tex. Alliance for Retired Ams., 2020 WL 5816887, at *2; Veasey, 769

F.3d at 895.

II.     Plaintiffs Lack Standing

        Plaintiffs have not made a “clear showing” that they have standing to secure a preliminary

injunction. Barber v. Bryant, 860 F.3d 345, 352 (5th Cir. 2017). “A district court’s obligation to consider

a challenge to its jurisdiction is non-discretionary.” In re Gee, 941 F.3d 153, 159 (5th Cir. 2019) (per

curiam). That is especially true for standing, which “is perhaps the most important of the jurisdictional

doctrines.” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990) (quotation omitted).

        Plaintiffs argue the Court does not need to consider standing because the Fifth Circuit

implicitly resolved the issue when it remanded the case for further proceedings on the remaining VRA

theory. See ECF 55 at 15 n.29. That is wrong for two reasons. First, “[t]here is no such thing as a

precedential sub silentio jurisdictional holding.” Cuba v. Pylant, 814 F.3d 701, 709 (5th Cir. 2016). The

Fifth Circuit did not consider standing. See Mi Familia Vota, 2020 WL 6058290, at *7 (noting that the

court decided whether Plaintiffs’ claim “present[s] a political question and” whether it is “barred by

sovereign immunity”). In fact, it expressly noted that this Court would need to consider redressability

on remand. See id. (noting this Court “might” issue certain relief only “if it concluded that this would

redress the injuries the Plaintiffs have alleged”).

        Second, even if the Fifth Circuit had resolved standing for purposes of the motions to dismiss

at issue on appeal, it could not have resolved standing for purposes of a potential future motion for a

preliminary injunction. “Each element [of standing] must be supported in the same way as any other

matter on which the plaintiff bears the burden of proof”— “with the manner and degree of evidence

required at the successive stages of the litigation” Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)).



                                                      12
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 15 of 39



At the preliminary injunction stage, Plaintiffs must make a “clear showing” based on “sufficient

evidence.” Barber, 860 F.3d at 352–53. Plaintiffs have not made that showing here.

                 Plaintiff Torres Lacks Standing

        Plaintiff Torres has not identified a cognizable injury. See Lujan, 504 U.S. at 560. Her claim

rests on speculation about how third parties may act while voting in-person and whether those actions

will have an impact on her health. Plaintiff Torres does not contend that the exemption in GA-29 will

prevent her from voting—nor could she. The Executive Order imposed no additional restrictions on

voters. It in fact expressly refrained from placing an additional prerequisite on voters before exercising

the franchise. Rather, Plaintiff Torres describes her injury as “the risk of infecting [herself] and elderly

relatives” while voting. ECF 27 at 6 (emphasis added), and that she does not “feel safe voting in

person.” ECF 27-4 ¶ 18; ECF 53-4 ¶ 21.

        Plaintiff Torres’s declaration highlights that her alleged injury is “conjectural or hypothetical,”

not “actual or imminent.” Pub. Citizen, Inc. v. Bomer, 274 F.3d 212, 217 (5th Cir. 2001) (citing Lujan,

504 U.S. at 560); see also Clapper, 568 U.S. at 401 (distinguishing between a certainly impending injury

and one based on subjective fear). Plaintiff Torres describes herself as “very worried” about her family

catching COVID-19 again and “very concerned” that voters will not wear masks. ECF 27-4 ¶¶ 10, 15;

ECF 53-4 ¶¶ 13, 18. Her purported injury is based on that “risk.” ECF 27-4 ¶ 15; ECF 53-4 ¶ 18.

        Plaintiff Torres’s “subjective fear. . . does not give rise to standing.” Clapper, 568 U.S. at 418.

Because she seeks prospective relief, Plaintiff Torres must establish an “imminent” future injury.

Lujan, 504 U.S. at 564. The Supreme Court has “repeatedly reiterated that threatened injury must be

certainly impending to constitute injury in fact”— “[a]llegations of possible future injury are not sufficient.”

Clapper, 568 U.S. at 409 (quotations omitted). Even when a risk has materialized “in the past,” and

even when “general data” show the risk going forward, that is not enough. Stringer v. Whitley, 942 F.3d




                                                      13
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 16 of 39



715, 722 (5th Cir. 2019). There must be “Plaintiff-specific evidence” that the risk will materialize in

the future. Id.

        Thus, assertions that some voters may not wear mask, that transmission of the virus may

occur, or that the virus can be dangerous do not establish standing. Plaintiff Torres must establish

that each purported effect is certainly impending as applied to her. See Prestage Farms, Inc. v. Bd. of Sup’rs

of Noxubee Cty., Miss., 205 F.3d 265, 268 (5th Cir. 2000) (“While the risk of injury may be founded on

a likely and credible chain of events, the injury must be ‘certainly impending.’”); Stringer, 942 F.3d at

722–23 (requiring “Plaintiff-specific evidence”). She has not done so.

        First, the vast majority of voters wear masks while voting. See, e.g. Ex.5 ¶ 3; Ex. 4 ¶ 6. State

and local officials have encouraged voters to wear masks even though GA-29 does not require it. See,

e.g., Ex. 5 ¶ 5. For GA-29’s exception to have any effect on Plaintiff Torres, she would have to vote

in a location with unmasked individuals. But Plaintiff Torres has never alleged, much less proven, that

she will do so.

        Second, state and local officials have implemented a variety of safety precautions that will

reduce the likelihood of transmission regardless of whether all voters are required to wear a mask. See,

e.g., Ex. 1. ¶¶ 5, 9; Ex. 2 ¶¶ 3–4; Ex. 3 ¶ 5. Denton County, where Plaintiff Torres resides, sanitizes

its equipment before every use. It also provides voters with sanitation stations at the entrance way, a

stylus to use at check-in, gloves, and distance markers on the floor, among other safeguards. Ex. 11. 8

Other counties are taking similar steps. See, e.g., Ex. 12.

        Like many voters, Plaintiff Torres will have numerous polling places from which to choose.

Denton County is hosting forty-six early voting locations—more than twice the number from 2016.

Compare Ex. 14, with Ex. 13. Each location will be open a minimum of twelve hours each day, except



8See
   also Denton County, Texas, Elections Sanitization Process, YouTube (October 12, 2020), available at https://
www.youtube.com/watch?v=YhIXqgEeJhY.


                                                      14
          Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 17 of 39



Sundays, when polling locations are open for five hours. See Ex. 14; Tex. Elec. Code § 85.064. In

addition, each election precinct will have a polling location on election day, all of which will be open

for twelve hours. See Ex. 15; Tex. Elec. Code § 41.031. Harris County is hosting 120 early voting

polling places and 767 Election Day polling places. Ex. 16; Ex. 17. Each location will be open at least

eight hours each day. See Tex. Elec. Code § 85.064. 9

         Third, Plaintiff Torres has not shown that she is likely to become infected with the coronavirus

due to in-person voting. The risk of infection from any given outing is low. Moreover, as discussed

above, Plaintiffs cannot rely on “general data.” Stringer, 942 F.3d at 722. Plaintiffs present only “a

generalized grievance available to all Texans.” Id.

         In fact, recent medical research suggests that Plaintiff Torres and her family likely have a

“degree of immunity” considering they have already contracted and cleared the virus. ECF 27-4 ¶ 7.

“[A]vailable evidence suggests that most recovered individuals would have a degree of immunity for

at least 3 months following initial diagnosis of COVID-19.” Duration of Isolation and Precautions for Adults

with COVID-19, Centers for Disease Control and Prevention (Oct. 19, 2020), https://www.cdc.gov/

coronavirus/2019-ncov/hcp/duration-isolation.html.

         In the end, Plaintiff Torres cannot establish that GA-29’s exemption for voting will cause her

to be exposed to voters not wearing a mask or that she will suffer deleterious health consequences as

a result. As in Bruni v. Hughs, her alleged injuries are premised on “numerous predicted effects,” any

one of which may not occur. No. 5:20-cv-35, 2020 WL 3452229, at *5 (S.D. Tex. June 24, 2020).

When an injury depends on a “chain of possibilities,” a plaintiff’s failure to establish any individual

“link” makes the injury not certainly impending. Clapper, 568 U.S. at 410.



9 Multiple counties keep track of wait times on their website. For example, Harris County has an interactive feature that
allows voters to enter in a polling location and determine the wait time. This allows the voter to determine which polling
location would be most convenient to him or her. See HarrisVotes, Wait time Feature on HarrisVotes.com, YouTube (Jul 6,
2020), available at https://www.youtube.com/watch?v=OzEmjBSlcck.


                                                           15
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 18 of 39



                Organizational Plaintiffs Do Not Have Associational Standing

        Organizational Plaintiffs have not established associational standing. A plaintiff cannot have

associational standing unless one of its members independently satisfies the Article III standing

requirements. Ctr. for Biological Diversity, 937 F.3d at 536. The plaintiff must establish two threshold

facts. First, the plaintiff must establish that it has “members” within the meaning of the associational

standing test articulated in Hunt v. Washington State Apple Advertising Commission, 432 U.S. 333, 344

(1977) (requiring “indicia of membership”). Second, the plaintiff must identify specific members who

have “suffered the requisite harm.” Summers v. Earth Island Inst., 555 U.S. 488, 499 (2009).

        The Plaintiff asserting associational standing, Texas State Conference of the NAACP, fails to

satisfy either threshold inquiry. First, it has not established that the individuals it calls “members”

“alone elect the” group’s leadership, “alone may serve” in the group’s leadership, or “alone finance

[the group’s] activities, including the costs of this lawsuit.” Hunt, 432 U.S. at 344; see also Ass’n for

Retarded Citizens of Dall. v. Dall. Cty. Mental Health & Mental Retardation Ctr. Bd. of Trustees, 19 F.3d 241,

244 (5th Cir. 1994) (concluding an individual was not a “member” because he was “unable to

participate in and guide the organization’s efforts”); Tex. Indigenous Council v. Simpkins, No. 5:11-cv-

315, 2014 WL 252024, at *3 (W.D. Tex. Jan. 22, 2014) (rejecting associational standing because the

plaintiff had “not demonstrated ‘indicia of membership’ to assure the Court that it is capable of

representing the individuals that it claims as ‘members’ in this litigation”).

        Second, Plaintiff has not identified any injured members. The Supreme Court has

unequivocally held that the “requirement of naming the affected members has never been dispensed

with” except “where all the members of the organization are affected by the challenged activity.”

Summers, 555 U.S. at 498–99 (emphasis in original). Here, Plaintiff expressly acknowledges that only a

portion of its purported membership is qualified and registered to vote in Texas. See ECF 1 ¶ 22




                                                     16
           Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 19 of 39



(acknowledging that not all of its members “are Texas residents who are registered to vote in Texas”);

ECF 53-2 ¶ 3 (stating that “many” of its members are registered to vote in Texas).

         To be sure, Plaintiff asserts that “[m]any of [its] members . . . fear contracting coronavirus if

they vote in person under the State’s current COVID-safety procedures,” ECF 27-2 ¶ 10, and suggests

that the Court can infer the existence of at least one injured member because Plaintiff “has more than

10,000 members.” ECF 27 at 4. That would violate binding Supreme Court precedent. Even when a

plaintiff group had “700,000 members,” the Court refused to “engage in an assessment of statistical

probabilities” or accept the group’s “self-descriptions of [its] membership,” even though “no one

denie[d]” those descriptions. Summers, 555 U.S. at 497, 499. Plaintiff has failed to provide the required

“individual affidavits” from its alleged members. Id. “Without individual affidavits, how is the court

to assure itself that” Plaintiff really has members facing certainly impending injuries? Id. (asking similar

questions about the Sierra Club).

         The dissent in Summers would have “accept[ed] the organization’s self-description of the

activities of its members” and then determined whether “there is a statistical probability that some of

those members are threatened with concrete injury.” Id. at 497. But the majority explained that the

“requirement of naming the affected members has never been dispensed with in light of statistical

probabilities.” Id. at 498-99. Even when “it is certainly possible—perhaps even likely—that one”

member would have standing, “that speculation does not suffice.” Id. at 499.

         The only individual voters identified in the pleadings are Micaela Rodriguez, who has been

dismissed as a plaintiff, and Plaintiff Torres. But they are not members of the NAACP. See, e.g., ECF

1 ¶ 195 (distinguishing between “the individual Plaintiffs” and “members of Plaintiff NAACP”). As a

result, Plaintiff cannot secure a preliminary injunction or maintain this suit. 10


10 See, e.g., City of Kyle, 626 F.3d at 237 (requiring evidence of “a specific member”); Waskul v. Washtenaw Cty. Cmty. Mental

Health, 900 F.3d 250, 257 (6th Cir. 2018) (affirming denial of a preliminary injunction because no “named member” had
standing); Ga. Republican Party v. SEC, 888 F.3d 1198, 1203 (11th Cir. 2018); Draper v. Healey, 827 F.3d 1, 3 (1st Cir. 2016)


                                                             17
           Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 20 of 39



                   Organizational Plaintiffs Do Not Have Organizational Standing

          Organizational Plaintiffs have not established that they, as organizations, will suffer injuries

in-fact. That they have an “interest in a problem . . . is not sufficient” for standing, “no matter how

longstanding the interest and no matter how qualified the organization is in evaluating the problem.”

Sierra Club v. Morton, 405 U.S. 727, 739 (1972).

          Organizational Plaintiffs contend that the State’s decision not to mandate masks at polling

places has forced the organizations to “divert personnel, time, and resources.” ECF 1 ¶¶ 20–21, 23.

Although the diversion of resources can constitute a requisite injury under certain circumstances,

“[n]ot every diversion of resources to counteract [a] defendant’s conduct . . . establishes an injury in

fact.” City of Kyle, 626 F.3d at 238.

          First, Plaintiffs have not shown that GA-29’s exemption injures them. Plaintiff Mi Familia

Vota attributes its diversions of resources to “the lack of uniform policies from the Secretary of State

and Governor” as well as the fact that “policies continue to change.” ECF 27-1 ¶ 10. But “excising”

GA-29’s exemption, as Plaintiffs propose, would itself be a last-minute change creating a lack of

uniformity between the rules before and after the injunction. Plaintiff Texas Branch of the NAACP

says that its diversion of resources is “[d]ue to the State’s insufficient pandemic voting plan.” ECF 27-

2 ¶ 11. Neither Organizational Plaintiff has established that it diverted resources because of GA-29’s

exemption, as opposed to other policies. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006)




(Souter, J.) (affirming dismissal because “the complaint did not identify any member of the group”); N.J. Physicians, Inc. v.
President of U.S., 653 F.3d 234, 241 (3d Cir. 2011) (affirming dismissal due to a lack of “specific allegations” regarding “at
least one identified member”); Disability Rights Wis., Inc. v. Walworth Cty. Bd. of Supervisors, 522 F.3d 796, 804 (7th Cir. 2008)
(rejecting associational standing because the “Complaint does not identify any” member with standing); Citizens Concerned
for Separation of Church & State v. City & Cty. of Denver, 628 F.2d 1289, 1295 (10th Cir. 1980) (rejecting associational standing
for an injunction “simply because this record is barren of any identification of a single person qualifying as” a member).
Plaintiffs have previously relied on Hancock County Board of Supervisors v. Ruhr, an unpublished opinion saying that the court
was “aware of no precedent holding that an association must set forth the name of a particular member in its complaint.”
487 F. App’x 189, 198 (5th Cir. 2012). Such precedent existed then, and more such precedent exists now. In any event,
even if identifying specific members were not required at the pleading stage, it would still be required when Plaintiffs seek
injunctive relief.


                                                               18
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 21 of 39



(“[A] plaintiff must demonstrate standing for each claim he seeks to press” and “for each form of

relief sought.”); In re Gee, 941 F.3d at 160 (“[P]laintiffs must establish standing for each and every

provision they challenge.”). Regardless of whether other policies might injure Plaintiffs, GA-29’s

exemption does not.

        Nor have Organizational Plaintiffs established that a preliminary injunction would allow them

to shift resources back. Because Plaintiffs claim that they need to divert resources to voter education

regardless of GA-29, they cannot claim that GA-29 injures them. See Fair Elections Ohio v. Husted, 770

F.3d 456, 459–60 (6th Cir. 2014) (“It is not an injury to instruct [voters] about absentee voting

procedures when the [voters] are being trained in voting procedures already.”). Indeed, the last-minute

mandating of masks would exacerbate Organizational Plaintiffs’ claimed injury by requiring them to

divert further resources to inform voters about the new requirement.

        Second, Plaintiffs’ diversions of resources cannot qualify as injuries in fact because they were

not necessary for avoiding another underlying injury. As the Fifth Circuit has recognized, “[t]he change

in plans must still be in response to a reasonably certain injury imposed by the challenged law.”

Zimmerman v. City of Austin, 881 F.3d 378, 390 (5th Cir. 2018). Plaintiffs “cannot manufacture standing

merely by inflicting harm on themselves based on their fears of hypothetical future harm that is not

certainly impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 402 (2013). A plaintiff must identify

some “other injury” “that it would have suffered” “if it had not diverted [its] resources.” La Asociacion

de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir. 2010).

        Here, Organizational Plaintiffs say that, if they “had not diverted [their] resources,” voters

“would have faced greater confusion and health risks,” meaning Organizational Plaintiffs’ “mission of

fostering voter education and participation would have suffered.” ECF 27-1 ¶ 18; ECF 27-2 ¶ 13. But

the “abstract social interest in maximizing voter turnout . . . cannot confer Article III standing.” Fair

Elections Ohio v. Husted, 770 F.3d 456, 461 (6th Cir. 2014). And the risk that third parties will not vote



                                                    19
          Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 22 of 39



may be relevant to “group political interests,” but that does not provide standing. Gill v. Whitford, 138

S. Ct. 1916, 1933 (2018).

         If the rule were otherwise, an interested organization could always manufacture standing by

spending a small amount of money trying to avoid a result it finds objectionable. Courts do not allow

standing in such cases. See, e.g., Nat’l Taxpayers Union, Inc. v. United States, 68 F.3d 1428, 1434 (D.C. Cir.

1995) (holding that a “self-serving observation that [plaintiff] has expended resources to educate its

members” about the challenged law does not support an injury in fact).

         Moreover, the notion that Organizational Plaintiffs’ diversions were necessary to support

voter turnout is betrayed by the facts. See Ex. 1 ¶¶ 12–13. Since in-person early voting began, more

than 6 million Texans (35.63% of registered voters) have cast ballots by personal appearance. 11 This

is a significant increase compared to 2016 and represents a record turnout in many counties. 12

         Finally, Organizational Plaintiffs “have not identified any specific projects that [they] had to

put on hold or otherwise curtail in order to respond to” GA-29. City of Kyle, 626 F.3d at 238; accord

Def. Distributed v. U.S. Dep’t of State, No. 1:15-cv-372, 2018 WL 3614221, at *4 (W.D. Tex. July 27,

2018). Organizational Plaintiffs refer only vaguely to their “normal work,” ECF 27-1 ¶ 13, on “issues

that are central to our organization mission,” ECF 53-1 ¶ 19, and “standard activities,” ECF 27-2 ¶ 14,

but “those projects are not described with sufficient specificity to constitute an injury in fact.” Def.

Distributed, 2018 WL 3614221, at *4; see also City of Kyle, 626 F.3d at 238 (refusing to find standing based

on “conjecture[] that the resources . . . could have been spent on other unspecified HBA activities”).



11 See Election Information & Turnout Data, November 03, 2020 GENERAL ELECTION, Cumulative Totals Thru

Close of Business October 23, 2020, available at https://earlyvoting.texas-election.com/Elections/getEVDetails.do.
12 In Denton County, for example, the 2016 November election included 228,928 in-person early voters (49.25 percent).

As of Friday, October 23, with over a week left of early voting remaining, the 2020 November election has included [add]
in-person early voters ([add]%). Compare id., with Early Voting Total Archive, November 8, 2016 Early Voting Cumulative
Totals Thru Close of Business October [add], 2016, available at https://www.sos.texas.gov/elections/earlyvoting/2016/
index.shtml; see also Mandi Cai, Juan Pablo Garnham and Alex Samuels, Two Key Texas Counties — Democratic Stronghold
Harris and Traditionally Red Denton — are Setting Early Voting Records, THE TEXAS TRIBUNE, Oct. 17, 2020, available at
https://www.texastribune.org/2020/10/17/harris-denton-texas-early-voting/.


                                                          20
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 23 of 39



                Plaintiffs’ Injuries Are Not Traceable to or Redressable By Defendants

        Plaintiffs lack standing for additional reasons: Defendants actions do not cause—and relief

against Defendants could not redress—Plaintiffs’ alleged injuries.

        As the Fifth Circuit already recognized, Defendants do not enforce GA-29. Enforcement of

GA-29 is “undertaken by local authorities.” Mi Familia Vota, 2020 WL 6058290, at *4. The Governor

has “no authority to fine those who” violate GA-29 himself. Id. “The Secretary of State of Texas

similarly has no connection to the enforcement of Executive Order GA-29.” Id. As a result,

Defendants do not cause–-and any relief ordered against them would not redress—the Plaintiffs’

asserted injuries. See Okpalobi v. Foster, 244 F.3d 405, 426 (5th Cir. 2001) (en banc) (“The requirements

of Lujan are entirely consistent with the long-standing rule that a plaintiff may not sue a state official

who is without any power to enforce the complained-of statute.”). The Fifth Circuit “has

acknowledged that our Article III standing analysis and Ex parte Young analysis significantly overlap.”

City of Austin v. Paxton, 943 F.3d 993, 1002 (5th Cir. 2019) (quotation omitted).

        Plaintiffs concede that redressing their alleged injuries would require that the Governor be

“ordered to excise” a portion of GA-29, ECF 54, but the Fifth Circuit has already ruled that a federal

court cannot order the Governor to amend GA-29. “[A] court cannot compel the Governor to issue

orders as a means of redressing claims under the Voting Rights Act or the Constitution.” Mi Familia

Vota, 2020 WL 6058290, at *6. “[O]rder[ing] an executive performing executive functions, or an

executive performing essentially legislative functions, to promulgate directives mandated by the court”

would be “beyond the power of a court.” Id. Just days later, the Fifth Circuit confirmed “that, at the

very minimum, a court may not control [an officer] in the exercise of his discretion.” Richardson v.

Texas Sec’y of State, No. 20-50774, 2020 WL 6127721, at *16 (5th Cir. Oct. 19, 2020) (quotation

omitted). Here, issuing executive orders is discretionary, not ministerial, so a court cannot control the

process by injunction.



                                                   21
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 24 of 39



        It likewise follows that Plaintiffs cannot obtain relief by having the Secretary issue a subsequent

election advisory. “[T]he district court would not have authority to order the Governor or Secretary

of State to promulgate regulations or legislation.” Mi Familia Vota, 2020 WL 6058290, at *6. Not only

would such an election advisory have no legal effect, but the Secretary has no authority to compel

counties to take any action relevant to Plaintiffs’ claim.

        The Court also lacks authority to erase GA-29’s exception on its own. Just as “a favorable

declaratory judgment . . . cannot make even an unconstitutional statute disappear,” Steffel v. Thompson,

415 U.S. 452, 469 (1974) (quotation omitted), it cannot “erase” the exemption in GA-29. Jonathan F.

Mitchell, The Writ-of-Erasure Fallacy, 104 Va. L. Rev. 933, 936 (2018); see also Jacobson v. Fla. Sec’y of State,

974 F.3d 1236, 1255 (11th Cir. 2020) (“The district court’s decision rests on the flawed notion that by

declaring the ballot statute unconstitutional, it eliminated the legal effect of the statute in all

contexts.”).

        Plaintiffs make much of the Fifth Circuit’s comment that this Court “might excise” GA-29’s

polling-place exception, Mi Familia Vota, 2020 WL 6058290, at *7, but that court recognized that the

purported power “to strike down a law” is tied to the power “to enjoin a state official from enforcing

it.” Id. at *6; see also Jacobson, 974 F.3d at 1255. Indeed, as the Fifth Circuit recognized just yesterday,

“[c]ourts hold laws unenforceable; they do not erase them.” Pool v. City of Houston, No. 19-20828, 2020

WL 6253444, at *1 (5th Cir. Oct. 23, 2020). The claim “that courts ‘strike down’ laws when ruling

them unconstitutional” is “not quite right.” Id.

        Even if federal courts otherwise had the power to erase statutes or executive orders, they still

would not have the power to expand criminal liability. Erasing GA-29’s polling-place exception would

have the effect of creating a new criminal offense. See Tex. Gov’t Code § 418.173. But this Court

cannot create criminal law. The Supreme Court has long forbidden federal courts from establishing




                                                       22
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 25 of 39



common-law crimes. See Whalen v. United States, 445 U.S. 684, 689 (1980); United States v. Hudson, 11

U.S. 32, 34 (1812).

        Creating such crimes under state law would be an even more significant violation of the

Constitution considering the implications for federalism. “[E]ven where Congress has the authority

under the Constitution to pass laws requiring or prohibiting certain acts, it lacks the power directly to

compel the States to require or prohibit those acts.” New York v. United States, 505 U.S. 144, 166 (1992).

This Court, of course, has no authority to require voters to wear masks. Compelling the State to

require it is even further beyond its reach.

        As the Fifth Circuit explained, if this Court ruled “that the exclusion from the mask

requirement in Executive Order GA-29” is unlawful, any injunction would have to address the

“[e]nforcement actions [that] would be undertaken by local authorities,” not anything Defendants do.

Mi Familia Vota, 2020 WL 6058290, at *4. But Plaintiffs have not added any “local authorities” as

defendants. So even if the Court purported to “excise” GA-29’s polling-place exception, that judgment

would not bind the only officials who enforce GA-29. See Fed. R. Civ. P. 65(d)(2). No local official

would be bound to implement any court-ordered revisions to GA-29.

        In any event, Plaintiffs also “have not proved that declaratory relief against [Defendants] will

significantly increase the likelihood that [local officials] will ignore [GA-29’s exception] and follow a

federal decree that does not bind them.” Jacobson, 974 F.3d at 1255 (quotation omitted). As a result,

no preliminary injunction against the current defendants could have real-world effect sufficient to

redress Plaintiffs’ alleged injuries.

        Even if Plaintiffs could show that local officials would defer to this Court’s reasoning, it would

not suffice. That “theory of redressability contravenes the settled principle that it must be the effect of

the court’s judgment on the defendant—not an absent third party—that redresses the plaintiff’s injury.” Id.

a 1254 (quotations and brackets omitted).



                                                    23
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 26 of 39



III.    Plaintiffs Cannot Establish a Violation of the Voting Rights Act

        Plaintiffs’ claims fail on the merits for three reasons. First, the Voting Rights Act does not

require Texas to mandate that voters wear masks. Second, if it did, the statute would be

unconstitutional. Third, Plaintiffs do not have a private cause of action.

                 GA-29 Does Not Violate the Voting Rights Act

        Plaintiffs have not established a violation of the Voting Rights Act. It provides: “No voting

qualification or prerequisite to voting or standard, practice, or procedure shall be imposed or applied

by any State or political subdivision in a manner which results in a denial or abridgement of the right

of any citizen of the United States to vote on account of race or color.” 52 U.S.C. § 10301(a). First,

GA-29’s exception is not a “qualification or prerequisite to voting or standard, practice, or procedure”

that is “imposed or applied.” It is the absence of those things. Second, GA-29’s exception is not “a

denial or abridgement of the right . . . to vote” because it does not alter anyone’s legal right to vote.

Third, GA-29’s exception does not operate “on account of race or color.”

                 1.      Section 2 Does Not Require Texas to Limit Voting

        As a threshold matter, the lack of a face-covering requirement is not a “voting qualification or

prerequisite to voting or standard, practice, or procedure” covered by Section 2. 52 U.S.C. § 10301(a).

No “qualification,” “prerequisite,” “standard, practice, or procedure” has been “imposed or applied.”

Id. Plaintiffs complain about the fact that GA-29 does not impose a new voting qualification.

        The Supreme Court has never interpreted Section 2 to cover the absence of a practice. Even in

an era when the Court was less focused on statutory text, it concluded that “[t]he legislative history

on the whole supports the view that Congress intended to reach any state enactment which altered

the election law of a covered State,” not the lack of an alteration to the election laws. Allen v. State Bd.

of Elections, 393 U.S. 544, 566 (1969), abrogation recognized by Ziglar v. Abbasi, 137 S. Ct. 1843, 1855 (2017).

A “standard, practice, or procedure” is “properly understood” to “reach only state enactments that



                                                      24
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 27 of 39



limit citizens’ access to the ballot.” Holder v. Hall, 512 U.S. 874, 893 (1994) (Thomas, J., concurring in

the judgment). But no matter how broadly one reads those terms, they cannot cover a refusal to limit

unmasked citizens’ access to the ballot.

        In a sense, Plaintiffs are challenging the potential future “practice” of voters who may arrive

at polling places without masks. But Section 2 applies only to “voting practices ‘imposed or applied

by any State or political subdivision.’” Welch v. McKenzie, 765 F.2d 1311, 1316 (5th Cir. 1985). An act

taken by a third party “is not a Voting Rights Act infringement.” Id.; see also Leyva v. Bexar Cty. Republican

Party, No. 5:02-cv-408, 2002 WL 34729181, at *6 (W.D. Tex. Dec. 5, 2002) (three-judge district court).

        In substance, Plaintiffs complain that the coronavirus makes in-person voting too risky. But

the coronavirus is not a “voting qualification or prerequisite to voting or standard, practice, or

procedure . . . imposed or applied by [the] State.” 52 U.S.C. § 10301(a). In a recent case considering

“the risks of venturing outside the home to vote in person,” the Fifth Circuit explained that “the state

has not placed any obstacles on the plaintiffs’ ability to vote in person.” TDP v. Abbott, 961 F.3d 389,

404 & n.32 (5th Cir. 2020). That is true here too. Federal courts “cannot hold private citizens’ decisions

to stay home for their own safety against the State.” Thompson v. Dewine, 959 F.3d 804, 810 (6th Cir.

2020) (per curiam).

                2.       GA-29 Does Not Deny or Abridge the Right to Vote

        GA-29 does not “result[] in a denial or abridgement of the right of any citizen of the United

States to vote.” 52 U.S.C. § 10301(a). As the Fifth Circuit recently explained, a “denial” of the right to

vote occurs only when a would-be voter is “absolutely prohibited” from voting. TDP v. Abbott, No.

20-50407, 2020 WL 6127049, at *13 (5th Cir. Oct. 14, 2020). Plaintiffs do not argue they are absolutely

prohibited from voting. Nor could they. GA-29 does not alter anyone’s eligibility to vote.

        GA-29 also does not “abridge” the right to vote. Identifying an abridgment “necessarily entails

a comparison” because “[i]t makes no sense to suggest that a voting practice ‘abridges’ the right to



                                                     25
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 28 of 39



vote without some baseline with which to compare the practice.” Reno v. Bossier Par. Sch. Bd., 528 U.S.

320, 334 (2000). First, Plaintiffs’ rights were not “reduced” by the Proclamation. TDP, 2020 WL

6127049, at *14 (asking “whether younger voters’ rights were reduced by the addition of a privilege

for older voters”). Plaintiffs have the same rights to vote now that they did before GA-29. Second,

Plaintiffs’ rights have not been abridged relative to the rights of third parties. See id. Plaintiffs cannot

claim that they “have less opportunity than other members of the electorate.” Veasey v. Abbott, 830

F.3d 216, 244 (5th Cir. 2016) (en banc). GA-29 applies equally to all Texans.

        Plaintiffs do not contend otherwise, and that is fatal to their claim. “Laws that neither eliminate

opportunities that racial minorities disproportionately use, [n]or impose a requirement that they

disproportionately lack, in other words, will not fail [the Fifth Circuit’s] test.” Veasey v. Abbott, 830

F.3d 216, 279 (5th Cir. 2016) (en banc) (Higginson, J., concurring) (quotation and footnote omitted).

        Plaintiffs argue that the limited scope of GA-29 “reduce[s] the likelihood that they will use the

opportunities they possess.” Luft v. Evers, 963 F.3d 665, 672–73 (7th Cir. 2020). But even if that were

true, it would not violate Section 2. Because “Plaintiffs do not contend that any of [GA-29’s] changes

reduces their (legal) opportunity to participate in the electoral process,” their claim fails. Id.

                3.       GA-29 Does Not Discriminate on Account of Race

        The Governor’s order does not discriminate “on account of race or color.” 52 U.S.C.

§ 10301(a). Plaintiffs have not made the two-part showing that Fifth Circuit precedent requires: (1) the

existence of “a discriminatory burden on members of a protected class” and (2) that the burden is

“caused by or linked to social and historical conditions that have or currently produce discrimination

against members of the protected class.” Mi Familia Vota v. Abbott, 2020 WL 6058290, at *4 (5th Cir.

Oct. 14, 2020) (quoting Veasey, 830 F.3d at 244).

        Plaintiffs cannot establish a discriminatory burden because GA-29 applies equally to all

Texans, providing the same benefits and imposing the same burdens on Texans of all races. Ignoring



                                                     26
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 29 of 39



that fact, Plaintiffs argue that, “[a]cross the United States, Black and Latino people are far more likely

to be infected with COVID-19, and once infected, more likely to die of the disease, than white

people.” ECF 55 at 17. There are three problems with Plaintiffs’ approach.

        First, Plaintiffs have made no effort to show that minority voters are disproportionately likely

to become infected while voting due to the lack of a mask mandate. They argue that minority Texans are

disproportionately likely to become infected in general, but they attribute that disparity to differences

in occupation and family size. See ECF 53-1 ¶ 8 (“essential workers” and “multi-generational

households”); ECF 53-2 ¶ 7 (“their jobs and denser communities”). That says nothing about the

effects, if any, of GA-29’s polling-place exception on the risks faced by different demographic groups

in polling places, where occupation and family size are irrelevant.

        Second, Plaintiffs’ own data undermine their claims. The website cited by their expert shows

that African-American Texans are underrepresented among COVID-19 deaths. Although 12% of Texans

are African-American, only 11% of Texans who have died from COVID-19 are African-American. 13

And Plaintiffs’ expert concedes that she “can’t make valid comparisons based on who is getting

infected because” she has racial data for “only 6% of reported cases” in Texas. ECF 53-3 ¶ 17.

        Third, even if Plaintiffs had data showing that a demographic group is over-represented in

COVID-19 infections and COVID-19 deaths, it would not answer the question at hand. The truth is

that people of all races and all ethnicities face very low and effectively identical risks. According to

Plaintiffs’ expert, 0.284% of African-American Texans, 0.204% of Hispanic Texans, and 0.143% of

white Texans have developed cases of COVID-19. See ECF 53-3 ¶ 18. Thus, more than 99.7% of

Texans in each racial group have not. And that data is based on infection from all sources, not the

alleged difference in the likelihood of infection attributable to a mask mandate for polling places. The



13 The COVID Tracking Project, Racial Data Dashboard: Texas, https://covidtracking.com/race/dashboard#state-tx
(last visited Oct. 21, 2020).


                                                     27
           Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 30 of 39



overwhelming majority of voters, regardless of race, will not become infected due to GA-29’s polling-

place exception, and Plaintiffs do not contend otherwise.

         Plaintiffs focus on alleged “over-representation in deaths,” ECF 55 at 20, but regardless of

race, someone infected with the coronavirus is overwhelmingly likely to survive. A study from Indiana

provides a sense of scale. It found that 99.82% of white people and 99.41% of non-white people

survive a coronavirus infection. 14 It also found that 99.96% of Hispanic people and 99.66% of non-

Hispanic people survive a coronavirus infection. 15 Thus, survival rates are “effectively identical,”

regardless of race or ethnicity. Frank v. Walker, 768 F.3d 744, 753 n.3 (7th Cir. 2014).

         The Seventh Circuit explained how to think about such percentages in a Voting Rights Act

case about a voter-identification law: “If 99.9% of whites had photo IDs, and 99.7% of blacks did,

[Plaintiffs’] approach would yield the statement ‘blacks are three times as likely as whites to lack

qualifying ID’ (0.3 ÷ 0.1 = 3), but such a statement would mask the fact that the populations were

effectively identical. That’s why we do not divide percentages.” Id. Plaintiffs’ focus on “over-

representation in deaths,” ECF 57 at 20, “is a misuse of data” because it “divide[s] percentages.” Frank,

768 F.3d at 753 n.3; accord Greater Birmingham Ministries v. Sec’y of State for Ala., 966 F.3d 1202, 1233

(11th Cir. 2020) (explaining that “approximately 99% of white voters and 98% of black voters possess

a photo ID” and that the plaintiffs’ argument “that black and Latino voters are about twice as likely

as white voters to lack a valid voter photo ID . . . . is a misuse of data”).

         Even if there were a disparate impact, that would not be enough. Disparate impact does not

violate Section 2 unless it is “caused by or linked to social and historical conditions that have or

currently produce discrimination against members of the protected class.” Veasey, 830 F.3d at 244.


14 Justin Blackburn, et al., Infection Fatality Ratios for COVID-19 Among Noninstitutionalized Persons 12 and Older: Results of a
Random-Sample Prevalence Study (Sept. 2, 2020), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7505013/ (last visited
Oct. 21, 2020) (table reporting infection fatality ratios of 0.18% and 0.59% for “Noninstitutionalized Persons Aged ≥12
Years in Indiana”).
15 Id. (table reporting infection fatality ratios of 0.04% and 0.34% for “Noninstitutionalized Persons Aged ≥12 Years in

Indiana”).


                                                              28
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 31 of 39



“Despite its broad language, Section 2 does not prohibit all voting restrictions that may have a racially

disproportionate effect.” Johnson v. Gov. of State of Fla., 405 F.3d 1214, 1228 (11th Cir. 2005) (en banc).

Section 2 “make[s] clear that an application of the results test requires an inquiry into the totality of

the circumstances.” Chisom v. Roemer, 501 U.S. 380, 394 (1991). In the Fifth Circuit, that requires

analysis of “the Gingles factors.” Veasey, 830 F.3d at 245.

        Here, Plaintiffs have not established “the requisite causal link” to racial discrimination. Id. In

fact, Plaintiffs’ own evidence establishes the opposite. Plaintiff Mi Familia Vota says that “Latinos in

Texas have suffered from COVID-19 at rates higher than the general population” for two reasons:

(1) “because many [Latinos] are essential workers and work in crowded workplaces where social

distancing is not possible” and (2) because “many [Latinos] live in large, multi-generational

households,” which promotes “the infection spread[ing] to family members.” ECF 53-1 ¶ 8. Plaintiff

Texas Branch of the NAACP similarly contends that “Black Texans are justifiably more wary of

contracting the virus” “both because of their jobs and denser communities.” ECF 53-2 ¶ 7. But

Plaintiffs never argue, much less prove, that these conditions were “produced by discrimination.”

Veasey, 830 F.3d at 245 (requiring “a sufficient causal link between the disparate burden imposed and

social and historical conditions produced by discrimination”).

        Invoking only four of the Gingles factors, Plaintiffs have forfeited any reliance on the remaining

ones. See ECF 55 at 19. First, Plaintiffs cite Veasey’s discussion of past disparate impacts in legislative

redistricting, see id. at 19–20, but they cite no “historical evidence [that] is reasonably contemporaneous

with the challenged decision,” McCleskey v. Kemp, 481 U.S. 279, 298 n.20 (1987), much less evidence

relevant to these defendants or pandemic response. See Lopez v. Abbott, 339 F. Supp. 3d 589, 612 (S.D.

Tex. 2018) (giving the first Gingles factor “only slight weight” because Plaintiffs had not “identified

any specific history of official discrimination with respect to establishing or maintaining the

multimember nature of voting for the State’s high courts”).



                                                    29
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 32 of 39



        Second, Plaintiffs attribute health disparities to “the effects of past discrimination,” ECF 57

at 20, but for COVID-19 in particular, Plaintiffs’ evidence shows that the disparities are caused by

being essential workers and having larger households. See ECF 53-1 ¶ 8; ECF 53-2 ¶ 7. Plaintiffs do

not tie those conditions to past discrimination.

        Third, Plaintiffs argue that the Legislature is not responsive to minority voters. See ECF 57 at

21. That is not true. In the last round of redistricting litigation, the Supreme Court found only one

district unconstitutional, and that was because the Texas Legislature made impermissible changes “at

the behest of minority groups, not out of an intent to discriminate. That is, [the chair of the redistricting

subcommittee] was too solicitous of changes with respect to HD90.” Abbott v. Perez, 138 S. Ct. 2305,

2329 n.24 (2018). In any event, Plaintiffs’ assertions regarding the Legislature are irrelevant. Their sole

remaining claim attacks an executive order, not a statute. And Plaintiffs cannot argue that Texas is

unresponsive to minority citizens based on the refusal to enact a policy that no other State has enacted.

        Fourth, Plaintiffs argue that the policy rationale for not mandating masks while voting is

“tenuous[].” ECF 55 at 22. The vast majority of States disagree. As the Fifth Circuit has previously

written, “the recognition and pursuit of the [Texas’s] interest in other states” bolsters the conclusion

that its interest “is substantial.” League of United Latin Am. Citizens, Council No. 4434 v. Clements, 999

F.2d 831, 872 (5th Cir. 1993) (en banc). Protecting the right to vote for citizens who do not wear

masks is not only a substantial interest but exactly the type of interest that voting-rights legislation is

supposed to protect.

                Requiring Texas to Mandate Masks Would Be Unconstitutional

        The VRA does not require Texas to mandate masks at polling places, but if it did, it would be

unconstitutional. The canon of constitutional avoidance requires reading the statute more narrowly.

See Johnson, 405 F.3d at 1229 (interpreting Section 2 narrowly because of the “long-standing rule of

statutory interpretation that federal courts should not construe a statute to create a constitutional



                                                     30
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 33 of 39



question unless there is a clear statement from Congress endorsing this understanding”); LULAC v.

Abbott, 369 F. Supp. 3d 768, 787 (W.D. Tex. 2019), aff’d, 951 F.3d 311 (5th Cir. 2020).

        First, if Section 2 required the State to criminalize additional conduct, it would violate the anti-

commandeering doctrine. As explained above, “even where Congress has the authority under the

Constitution to pass laws requiring or prohibiting certain acts, it lacks the power directly to compel

the States to require or prohibit those acts.” New York, 505 U.S. at 166. Congress cannot require Texas

to prohibit voting without a mask.

        Plaintiffs seem to argue that there is a distinction between requiring the State to enact a new

mask rule and prohibiting the State from keeping an exception to its current mask rule, but the anti-

commandeering doctrine does not turn on such “empty” distinctions. Murphy v. NCAA, 138 S. Ct.

1461, 1478 (2018). The Supreme Court has already rejected the supposed distinction between ordering

States “to take the affirmative step of criminalizing [certain] activity” and ordering States “to retain

their laws prohibiting” such activity. Because both “would intrude [equally] on state sovereignty.” Id.

So too here. Requiring Texas to remove an exemption from its mandate intrudes on state sovereignty

just as deeply as requiring it to enact a new mandate would. See Mi Familia Vota, 2020 WL 6058290, at

*6 (“[A] court cannot compel the Governor to issue orders as a means of redressing claims under the

Voting Rights Act or the Constitution.”). Even Plaintiff Mi Familia Vota agrees that “[s]triking the

carve-out” is just another way of “requiring masks to be worn at polling places.” ECF 53-1 ¶ 18.

        Second, incorrectly interpreting Section 2 to require the State to implement a mask mandate

for polling places would take the statute beyond the scope of Congress’s “power to enforce [the

Fifteenth Amendment] by appropriate legislation.” U.S. Const. amend. XV, § 2. At that point, Section

2 would represent “a substantive change in constitutional protections under the guise of

enforcement.” Veasey v. Abbott, 830 F.3d 216, 316 (5th Cir. 2016) (en banc) (Jones, J., concurring in

part and dissenting in part) (quotation and citation omitted).



                                                    31
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 34 of 39



        Allowing Section 2 to “prohibit[] certain types of laws may be appropriate when there is reason

to believe that many of the laws affected by the congressional enactment have a significant likelihood

of being unconstitutional.” City of Boerne v. Flores, 521 U.S. 507, 532 (1997). But there is no reason to

believe that a significant percentage of State policies responding to the pandemic are unconstitutional.

        The Fifteenth Amendment prohibits only those laws enacted “with a discriminatory purpose,”

which Plaintiffs do not allege here. Reno v. Bossier Par. Sch. Bd., 520 U.S. 471, 481 (1997). And the

Constitution allows States wide discretion in responding to the pandemic. See In re Abbott, 954 F.3d

772, 778 (5th Cir. 2020) (citing Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11 (1905)). A State’s

“decision either to keep or to make changes to election rules to address COVID-19 ordinarily should

not be subject to second-guessing by an unelected federal judiciary, which lacks the background,

competence, and expertise to assess public health and is not accountable to the people.” Andino v.

Middleton, No. 20A55, 2020 WL 5887393, at *1 (U.S. Oct. 5, 2020) (Kavanaugh, J., concurring)

(quotations omitted).

        “The legislative record of the” VRA “simply fails to show that Congress did in fact identify a

pattern of” Fifteenth Amendment violations regarding States failing to sufficiently combat a pandemic

with alleged disparate racial impacts. Bd. of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 368 (2001);

see also Johnson, 405 F.3d at 1231 (“[W]hen Congress enacted the VRA and its subsequent amendments,

there was a complete absence of congressional findings that felon disenfranchisement laws were used

to discriminate against minority voters.”).

        Third, broadening Section 2 to cover GA-29 would also violate the Equal Protection Clause.

Requiring the State to criminalize mask-less voting because of disparate racial impacts would require

the State to make decisions based on race. That runs counter to the Equal Protection Clause’s “central

mandate”—“racial neutrality in governmental decision-making.” Miller v. Johnson, 515 U.S. 900, 904

(1995). “If § 2 were interpreted” too broadly, “it would unnecessarily infuse race into virtually every”



                                                     32
         Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 35 of 39



legislative debate about elections, “raising serious constitutional questions.” LULAC v. Perry, 548 U.S.

399, 446 (2006) (plurality). Whatever the propriety of using disparate impact to limit enforcement of

a challenged law, using disparate impact to effectively mandate the enactment of new laws would

unnecessarily infuse race into even more governmental decisions.

                 Plaintiffs Do Not Have a Private Cause of Action

        Plaintiffs cannot prevail on their Section 2 claim because they do not have a private cause of

action. Plaintiffs rely on a supposed implied cause of action, but under the modern test for private

causes of action, they cannot succeed. In Alexander v. Sandoval, the Supreme Court rejected the looser

approach to implying causes of action prevalent in the 1960s. 532 U.S. 275, 287 (2001). Today, “private

rights of action to enforce federal law must be created by Congress.” Id. at 286. “The judicial task is

to interpret the statute Congress has passed to determine whether it displays an intent to create not

just a private right but also a private remedy.” Id. Absent that intent, “a cause of action does not exist

and courts may not create one, no matter how desirable that might be as a policy matter, or how

compatible with the statute.” Id. at 286–87.

        Section 2 contains no indication of an intent to create a private right, much less a private

remedy. The statute’s text is focused on the governmental officials it regulates, not individual voters:

“No voting qualification or prerequisite to voting or standard, practice, or procedure shall be imposed or

applied by any State or political subdivision in a manner which results in a denial or abridgement of the right

of any citizen of the United States to vote on account of race or color . . . .” 52 U.S.C. § 10301(a)

(emphasis added). “Statutes that focus on the person regulated rather than the individuals protected

create no implication of an intent to confer rights on a particular class of persons.” Sandoval, 532 U.S.

at 289 (quotation omitted). Section 2 “is framed in terms of the obligations imposed on the regulated

party” (government officials) while voters are “referenced only as an object of that obligation.” Logan

v. U.S. Bank Nat’l Ass’n, 722 F.3d 1163, 1171 (9th Cir. 2013). When a statute’s “language is framed as



                                                      33
          Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 36 of 39



an instruction to the regulated entity, rather than to the person protected,” it “do[es] not indicate a

congressional intent to make a remedy available to private litigants.” Conservation Force v. Delta Air Lines,

Inc., 190 F. Supp. 3d 606, 616 (N.D. Tex. 2016), aff’d, 682 F. App’x 310 (5th Cir. 2017).

        Although Section 2 refers to “the right . . . to vote,” 52 U.S.C. § 10301(a), it does not contain

any “‘rights-creating’ language.” Sandoval, 532 U.S. at 288. The underlying right to vote to which

Section 2 refers is based on state law, see Rodriguez v. Popular Democratic Party, 457 U.S. 1, 9 (1982), and

the Fifteenth Amendment. Referring to a right is not the same as creating a right. Because Section 2

does not create a federal right “in clear and unambiguous terms,” Gonzaga Univ. v. Doe, 536 U.S. 273,

290 (2002), Plaintiffs cannot bring a private cause of action.

        In addition, Section 2 does not create private remedies. Instead, the VRA authorizes civil and

criminal enforcement actions by the federal government. See 52 U.S.C. § 10308. “The express

provision of one method of enforcing a substantive rule suggests that Congress intended to preclude

others.” Sandoval, 532 U.S. at 290.

        To be sure, the Supreme Court has often “[a]ssum[ed], for present purposes, that there exists

a private right of action to enforce” Section 2. City of Mobile v. Bolden, 446 U.S. 55, 60 (1980) (plurality).

But the Court has never so held. Decisions that “never squarely addressed the issue,” but “at most

assumed” an answer, are not binding “by way of stare decisis.” Brecht v. Abrahamson, 507 U.S. 619, 631

(1993); see also Cooper Indus., Inc. v. Aviall Servs., Inc., 543 U.S. 157, 170 (2004).

        Fractured opinions have suggested, in dicta, that private plaintiffs can enforce Section 2. See

Morse, 517 U.S. at 232 (1996) (minority opinion of Stevens, J.) (quoting legislative history); id. at 240

(Breyer, J., concurring in the judgment) (same). But that dicta is inconsistent with the later majority

opinion in Sandoval, which limited its “search for Congress’s intent [to] the text and structure of” the

statute. 532 U.S. 275, 288 (2001). “[D]ecisions before Sandoval frequently implied private rights of

action without rigorous analysis; they did so by making a somewhat cursory inspection of the statute



                                                       34
           Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 37 of 39



and its legislative history.” Conservation Force, 190 F. Supp. 3d at 616, aff’d, 682 F. App’x 310 (5th Cir.

2017) (affirming “[e]ssentially for the reasons stated in the district court’s comprehensive and well-

reasoned opinion”). Such pre-Sandoval opinions are “are not binding nor persuasive.” Id. (declining to

follow pre-Sandoval precedent).

         Because Section 2 does not create an implied right of action, Plaintiffs’ claim cannot succeed.

But even if there were a private cause of action, it would apply only to voters, not non-voting

organizations like Organizational Plaintiffs. An implied private cause of action is limited to the

“particular class of persons.” Sandoval, 532 U.S. at 289 (quoting California v. Sierra Club, 451 U.S. 287,

294 (1981)). Non-voting artificial entities are not included in “any particular class of beneficiaries

whose welfare Congress intended to further” under Section 2. California, 451 U.S. at 294.

IV.      Any Relief Must Be Limited to Plaintiffs with Standing

         Plaintiffs appear to seek relief covering every voter and every polling place statewide. See ECF

54. That is legally impermissible. “[N]either declaratory nor injunctive relief can directly interfere with

enforcement of contested statutes or ordinances except with respect to the particular federal

plaintiffs.” Doran v. Salem Inn, Inc., 422 U.S. 922, 931 (1975). As the Fifth Circuit recently explained in

another challenge to an executive order, when plaintiffs do “not sue as class representatives,” a

“district court lack[s] authority to enjoin enforcement of GA-[2]9 as to anyone other than the named

plaintiffs.” In re Abbott, 954 F.3d 772, 786 n.19 (5th Cir. 2020) (citing Doran, 422 U.S. at 931). “The

fundamental problem with [Plaintiffs’ requested] injunction is that plaintiffs lack standing to seek—

and the district court therefore lacks authority to grant—relief that benefits third parties.” McKenzie v.

City of Chicago, 118 F.3d 552, 555 (7th Cir. 1997). An injunction prohibiting enforcement of Texas law

as to non-plaintiffs would be improper. 16


16 Plaintiffs cannot use associational standing to evade the limits that would be placed on an action by their purported

members. See Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1, 24 (2000). “The remedy must of course be limited to
the inadequacy that produced the injury in fact that the plaintiff has established.” Lewis v. Casey, 518 U.S. 343, 357 (1996).


                                                             35
           Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 38 of 39



V.       The Court should stay any injunction that it grants

         If the Court grants Plaintiffs’ motion, it should stay any injunction. “While an appeal is pending

from an interlocutory order or final judgment that grants, continues, modifies, refuses, dissolves, or

refuses to dissolve or modify an injunction, the court may suspend, modify, restore, or grant an

injunction.” Fed. R. Civ. P. 62(d). Courts “consider four factors in deciding whether to grant a stay

pending appeal: (1) whether the stay applicant has made a strong showing that he is likely to succeed

on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance

of the stay will substantially injure the other parties interested in the proceeding; and (4) where the

public interest lies.” Planned Parenthood of Greater Tex. Surgical Health Servs. v. Abbott, 734 F.3d 406, 410

(5th Cir. 2013). For the reasons explained above, Defendants are likely to prevail on the merits, and a

stay would promote the public interest without injuring other parties. An injunction against

enforcement of Texas law would irreparably injure the State and her officials. See Tex. Alliance for Retired

Ams., 2020 WL 5816887, at *4; Valentine v. Collier, 956 F.3d 797, 803 (5th Cir. 2020) (per curiam).

                                                     CONCLUSION

         Defendants respectfully request that the Court deny Plaintiffs’ motion.




Any injunction granted must be limited to the relief their identified members could obtain. See Conservation Law Found. of
New England, Inc. v. Reilly, 950 F.2d 38, 41 (1st Cir. 1991) (rejecting “nationwide relief” for an associational plaintiff and
limiting injunctive relief to what the plaintiff’s ten identified members would have been able to obtain).


                                                             36
        Case 5:20-cv-00830-JKP Document 65 Filed 10/24/20 Page 39 of 39



Date: October 24, 2020                               Respectfully submitted.

KEN PAXTON                                           /s/ Patrick K. Sweeten
Attorney General of Texas                            PATRICK K. SWEETEN
                                                     Associate Deputy for Special Litigation
BRENT WEBSTER
First Assistant Attorney General                     TODD LAWRENCE DISHER
                                                     Deputy Chief, Special Litigation Unit
RYAN L. BANGERT
Deputy First Assistant Attorney General              WILLIAM T. THOMPSON
                                                     Special Counsel

                                                     ERIC A. HUDSON
                                                     Special Counsel

                                                     KATHLEEN T. HUNKER
                                                     Special Counsel

                                                     DYLAN FRENCH
                                                     Assistant Attorney General

                                                     JOSEPH SHANEYFELT
                                                     Assistant Attorney General

                                                     OFFICE OF THE ATTORNEY GENERAL
                                                     P.O. Box 12548 (MC-009)
                                                     Austin, Texas 78711-2548
                                                     Tel.: (512) 936-1414
                                                     Fax: (512) 936-0545
                                                     patrick.sweeten@oag.texas.gov
                                                     todd.disher@oag.texas.gov
                                                     will.thompson@oag.texas.gov
                                                     eric.hudson@oag.texas.gov
                                                     kathleen.hunker@oag.texas.gov
                                                     dylan.french@oag.texas.gov

                                                     COUNSEL FOR DEFENDANTS




                                    CERTIFICATE OF SERVICE

     I certify that a true and accurate copy of the foregoing document was filed electronically (via
CM/ECF) on October 24, 2020, and that all counsel of record were served by CM/ECF.

                                                      /s/ Patrick K. Sweeten
                                                      PATRICK K. SWEETEN

                                                37
